Citation Nr: 0434496	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye condition as 
a result of asbestos exposure.

2.  Entitlement to service connection for left knee arthritis 
as a result of asbestos exposure.

3.  Entitlement to service connection for blackouts as a 
result of asbestos exposure.

4.  Entitlement to service connection for a lump on the right 
testicle as a result of asbestos exposure.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO rating decision which denied 
service connection for an eye condition, left knee arthritis, 
blackouts, and a lump on the right testicle, all claimed as a 
result of asbestos exposure.  The veteran requested, and then 
cancelled, a Travel Board hearing, which was scheduled in May 
2003.  In June 2003 the Board remanded this matter to the RO 
for further development.  The veteran was scheduled, but did 
not appear, for a videoconference hearing in November 2004.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran currently has an eye condition.

2.  There is no competent medical evidence of record showing 
that the veteran currently has left knee arthritis.

3.  There is no competent medical evidence of record showing 
that the veteran currently has a disability manifested by 
blackouts.

4.  There is no competent medical evidence of record showing 
that the veteran currently has a disability manifested by a 
lump on the right testicle.


CONCLUSIONS OF LAW

1.  An eye condition was not incurred or aggravated by active 
service and is not due to asbestos exposure in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 C.F.R. §§ 
3.303 (2004).

2.  Left knee arthritis was not incurred or aggravated by 
active service and is not due to asbestos exposure in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 
C.F.R. §§ 3.303 (2004).

3.  A disability manifested by blackouts was not incurred or 
aggravated by active service and is not due to asbestos 
exposure in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303 (2004).

4.  A disability manifested by a lump on the right testicle 
was not incurred or aggravated by active service and is not 
due to asbestos exposure in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

The veteran essentially contends that he was exposed to 
asbestos while stationed aboard the USS Little Rock in the 
Navy, and that such led to an eye condition, left knee 
arthritis, blackouts, and a lump on the right testicle.  
Although he has also claimed he should receive compensation 
just because he was exposed to asbestos in service, the Board 
notes that service connection (and the resulting benefits) 
may be granted for disability due to disease or injury, and 
not merely for exposure to asbestos.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records are negative for any complaints or 
findings related to the eye, left knee, blackouts, or the 
right testicle.  In support of his claim the veteran has 
submitted numerous statements detailing his reported exposure 
to asbestos while aboard the USS Little Rock and his related 
medical problems.  He has also submitted excerpts detailing 
the risks and hazards of exposure to asbestos.  

Although the record reflects that the veteran served in the 
U.S. Navy and his last duty of assignment and major command 
was aboard the USS Little Rock, there is no presumption that 
a veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002).  Moreover, the issue of whether or not the veteran was 
exposed to asbestos in service is premature, as the threshold 
issue to be resolved is whether he has any of the claimed 
current disabilities.  In that regard the Board notes that 
there is no current eye disability, left knee arthritis, 
disability manifested by blackouts, or lump on the right 
testicle shown by competent medical evidence of record.  In 
fact there is no medical evidence of record to support the 
veteran's claimed disabilities.  Although the veteran has 
cited private treatment records to support his claims, as 
more fully explained below, VA has been unable to obtain 
these records.  Furthermore, the veteran has indicated he 
would obtain such records, and was granted an extension of 
time by the RO in order to do this; however, to date, no such 
records have been associated with the file.  

Although the veteran claims he has an eye condition, left 
knee arthritis, a disability manifested by blackouts, and a 
disability due to a lump on the right testicle, he is a 
layman and has no competence to give an opinion on medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Entitlement to service connection for a disease or injury is 
limited to cases where there is a resulting disability, and 
in the absence of proof of a present disability, there can be 
no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no 
medical evidence of a current eye disability, left knee 
arthritis, a disability manifested by blackouts, or a lump on 
the right testicle, there can be no valid claims of service 
connection.  The preponderance of the evidence is, therefore, 
against these claims.  Thus the benefit of the doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
In this case, the initial RO rating decision was made in 
March 2000, before the VCAA was enacted, and the VCAA notice 
was given to the veteran in October 2001 and July 2003.  
Fortunately, the Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) that some claims were pending at the 
time the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated that it was not requiring the voiding or nullification 
of any AOJ decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
October 2001 and July 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of VA and the veteran in obtaining 
evidence.  Thus, the notification requirement of the VCAA has 
been satisfied.  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The regulation provides 
that the veteran must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians and, if necessary, the veteran must 
authorize release of existing records in a form acceptable to 
the custodian holding the records.  38 C.F.R. § 3.159(c)(1).  
The veteran has reported he received treatment for his 
claimed disabilities at the Franklin County Jail and Franklin 
County Clinic at various times after service.  This matter 
was remanded to the RO to attempt to obtain such records.  In 
July 2003 the RO sent a letter to the veteran requesting that 
he complete authorizations for release of information (VA 
Form 21-4142) for the Franklin County Jail, the Franklin 
County Clinic, and the correctional institution in Defuniak 
Springs so that the RO could attempt to obtain such records.  
In August 2003 letters, the veteran reported he had enclosed 
copies of medical records at different institutions dealing 
with a lung infection, left knee arthritis, ear infection, 
and marks from an infection below the knee, but no medical 
records were included with the veteran's letters.  He also 
reported that he was in the process of getting copies of 
medical records.  In one letter he requested financial 
assistance in obtaining the medical records, claiming they 
were 15 cents for each copy.  In response to the veteran's 
letters, a September 2003 letter from the RO notified him 
that he would have an additional 60 days to submit medical 
evidence.  No additional correspondence or records were 
received from him.  After reviewing the record, the Board 
notes that although the veteran has identified treatment 
records that have not been obtained, it is apparent that he 
intends or intended to obtain such records himself.  
Moreover, VA is not able to obtain such private treatment 
records without an authorization for release of information 
from the veteran.  

With regard to a VA examination, the Board finds that VA 
examinations are not warranted or necessary to make a 
decision on these claims.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  
The Board notes, however, that there is no evidence, other 
than the veteran's lay contentions, to show that he has a 
current eye disability, left knee arthritis, disability 
manifested by blackouts, or disability manifested by a lump 
on the right testicle.  Although the veteran is competent to 
report symptoms, he is a layperson and cannot given an 
opinion on a medical diagnosis or etiology.  Espiritu, supra.  
Moreover, even if the veteran's exposure to asbestos in 
service were verified or conceded, there is no evidence of 
record, other than the veteran's contentions, that shows any 
association between asbestos exposure in service to any 
current reported symptoms.  The veteran's contentions that he 
has symptoms related to asbestos exposure are an insufficient 
basis for a medical examination to be obtained, according to 
the pertinent regulation.   Under these circumstances, there 
is no basis for obtaining a VA examination.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for an eye condition as a result of 
asbestos exposure is denied.

Service connection for left knee arthritis as a result of 
asbestos exposure is denied.

Service connection for blackouts as a result of asbestos 
exposure is denied.

Service connection for a lump on the right testicle as a 
result of asbestos exposure is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



